DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because of the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed towards a storage medium where these storage mediums include statutory and non-statutory categories such as signals per se. Examiner recommends to amend the claim to recite “non-transitory” to overcome the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2016/0034557).
Araki teaches:
1. An information processing apparatus comprising: a first search unit configured to search for a feature of an object extracted from a video image in a registration list in which a feature indicating a predetermined object to be detected and identification (ID) information for identifying the predetermined object are registered (Figure 4, S101- the information processing device 100 obtains the feature quantity Fi of the object to be extracted, which is extracted from the retrieval target, and the specific information Vi that can specify the appearing location of the feature quantity Fi in the retrieval target (step S101); a generation unit configured to generate a first list in which at least the ID information about the predetermined object corresponding to the object extracted from the video image is registered in a case where the feature of the object extracted from the video image is detected in the registration list by the first search unit and generate a second list in which the feature of the object extracted from the video image is registered in a case where the feature of the object extracted from the video image is not detected in the registration list by the first search unit (Figure 4 S105 and S107); and a second search unit configured to search for a target object designated by a user in the first list or the second list (Figure 4 S109 – Hold specific information in retrieval table in association with obtained identification information).
2. The information processing apparatus according to claim 1, further comprising an acquisition unit configured to acquire a query feature from a query image including the target object ([0082] - The information processing device 100 outputs the identification information IDn which is the same as the similar feature quantity SFn as the identification information of the feature quantity Fi (step S107) if the similar feature quantity SFn is held in the feature quantity table 110 (YES in step S103)), wherein the first search unit searches for the target object in the registration list based on the acquired query feature and the registration list, and wherein the second search unit searches for the target object in the first list in a case where the target object is detected in the registration list by the first search unit, and the second search unit searches for the target object in the second list in a case where the target object is not detected in the registration list by the first search unit ([0082] - The information processing device 100 adds new identification information IDm to the feature quantity Fi and holds the feature quantity Fi in the feature quantity table 110 (step S105) if the similar feature quantity SFn, in which the similarity with the feature quantity Fi is greater than or equal to a threshold, is not held in the feature quantity table 110).
3. The information processing apparatus according to claim 2, wherein the second search unit searches for the target object in the second list for a time period before a time when a feature of the target object is registered in the first list, in a case where the target object is detected in the registration list by the first search unit ([0147] The second retrieving unit 224 references the retrieval table 212, retrieves the identification information obtained by the first retrieving unit 122 in the retrieval table 212, and obtains the feature quantity corresponding to the found identification information from the retrieval table 212 (step S205).
4. The information processing apparatus according to claim 2, wherein the first search unit detects an object registered in the registration list as the target object in a case where a degree of similarity between the query feature and a feature of the object registered in the registration list is higher than a first threshold, and the first search unit does not detect the target object in the registration list in a case where the degree of similarity is lower than or equal to the first threshold ([0103] The threshold used for the similarity determination may be a value which is different from the threshold used when the feature quantity holding unit 104 of the above-described exemplary embodiment registers the feature quantity in the feature quantity table 110. As described above, the threshold which is used when the information processing device 100 of the above-described exemplary embodiment registers the feature quantity in the feature quantity table 110 is referred to as a first threshold (or a first similarity), and the threshold which is used when the information processing device 120 of the present exemplary embodiment retrieves the feature quantity from the feature quantity table 110 is referred to as a second threshold (or a second similarity). In particular, if any distinction does not need to be made, such thresholds are simply referred to as a threshold (or a similarity)).
5. The information processing apparatus according to claim 1, further comprising an update unit configured to update, in a case where a number of objects included in a cluster having similar features among a plurality of features registered in the second list is greater than a predetermined value, the registration list by registering the objects included in the cluster in the registration list ([0103] The threshold used for the similarity determination may be a value which is different from the threshold used when the feature quantity holding unit 104 of the above-described exemplary embodiment registers the feature quantity in the feature quantity table 110. As described above, the threshold which is used when the information processing device 100 of the above-described exemplary embodiment registers the feature quantity in the feature quantity table 110 is referred to as a first threshold (or a first similarity), and the threshold which is used when the information processing device 120 of the present exemplary embodiment retrieves the feature quantity from the feature quantity table 110 is referred to as a second threshold (or a second similarity). In particular, if any distinction does not need to be made, such thresholds are simply referred to as a threshold (or a similarity).
6. The information processing apparatus according to claim 5, wherein the update unit updates the registration list in a case where a number of features registered in the second list is greater than a predetermined number ([0103] The threshold used for the similarity determination may be a value which is different from the threshold used when the feature quantity holding unit 104 of the above-described exemplary embodiment registers the feature quantity in the feature quantity table 110. As described above, the threshold which is used when the information processing device 100 of the above-described exemplary embodiment registers the feature quantity in the feature quantity table 110 is referred to as a first threshold (or a first similarity), and the threshold which is used when the information processing device 120 of the present exemplary embodiment retrieves the feature quantity from the feature quantity table 110 is referred to as a second threshold (or a second similarity). In particular, if any distinction does not need to be made, such thresholds are simply referred to as a threshold (or a similarity)).
7. The information processing apparatus according to claim 5, wherein the update unit updates the registration list in a case where a video image captured in a previously- designated time period is acquired ([0166] As described in the above-described exemplary embodiments, at the time of data saving, whether or not the similar feature quantity is saved in the feature quantity table 110 is retrieved, and if not saved, a new feature quantity is added. Therefore, even if the same person appears numerous times, the feature quantity table 110 becomes large if the data of numerous frames are saved. When the feature quantity table 110 becomes large, it takes time for retrieval of the feature quantity table 110 at the time of data saving, and thus the data saving for every frame may not be carried out on time0.
8. The information processing apparatus according to claim 1, wherein, in a case where a number of features indicating a same object among features registered in the first list is greater than a predetermined number, the generation unit deletes a feature having a lower degree of similarity to the feature of the predetermined object from the first list ([0146] The first retrieving unit 122 then references the feature quantity table 110, retrieves the feature quantity in which the similarity with the received target feature quantity TF is greater than or equal to the second threshold in the feature quantity table 110, and obtains the identification information corresponding to the found feature quantity from the feature quantity table 110 (step S203)).
9. The information processing apparatus according to claim 1, wherein the first search unit detects a feature having a degree of similarity to the feature of the object detected in the video image that is higher than a first threshold and lower than or equal to a second threshold, among the features registered in the registration list, as a candidate object, and detects a feature having a degree of similarity to the feature of the object detected in the video image that is higher than the second threshold, as the predetermined object, and wherein the generation unit registers the feature of the object extracted from the video image or the ID information in the first list or the second list in a case where the candidate object is detected ([0134] Therefore, the second threshold D2 used at the time of retrieval needs to be lower than a threshold D0, which is to be actually specified for the retrieval condition, so that even the feature quantity (e.g., Fx) with more distant similarity can be hit in the retrieval. For example, if the similarity can be represented as a distance, the second threshold D2 is obtained by adding the first threshold D1 (distance) used at the time of registration to the threshold D0 (distance) which is to be actually specified at the time of retrieval. The feature quantity Fx having the identification information ID:X in FIG. 9 thus can be found. In the present exemplary embodiment, the second threshold used at the time of retrieval is assumed to be a value lower than the first threshold used at the time of registration. The retrieval leakage thus can be reduced).
10. The information processing apparatus according to claim 1, further comprising an output unit configured to output information to be notified to a user in a case where the target object is detected by the second search unit ([0148] If a plurality of feature quantities are found by the second retrieving unit 224 (YES in step S207), the second retrieving unit 224 computes the similarity with the target feature quantity TF for each of the plurality of found feature quantities, and obtains the specific information correlated with the feature quantity in which the computed similarity is greater than or equal to the first threshold from the retrieval table 212 (step S209)) and S213).
Claims 11 and 12 are rejected using similar reasoning seen in the rejection of claim 1 due to reciting similar limitation but directed towards a storage medium and an information processing method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166